Citation Nr: 1637251	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-25 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for atrial fibrillation.

2.  Whether new and material evidence has been received to reopen a claim for service connection for colon cancer.

3.  Whether new and material evidence has been received to reopen a claim for service connection for colon resection.

4.  Whether new and material evidence has been received to reopen a claim for service connection for head and neck cancer.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a neurological damage /Parkinson's disease.

6.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral vascular disease.

7.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in January 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The decision denied reopening claims of service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, a neurologic disorder/Parkinson's disease; peripheral vascular disease, and prostate cancer; and denied TDIU.  The Veteran filed a substantive appeal (VA Form 9) to that decision in July 2014 prior to his death. 

After the Veteran passed away, in October 2015 decisions, the RO deemed his and the appellant's marriage a common law marriage, and substituted her as the claimant under 38 U.S.C.A. § 5121A and 38 C.F.R. § 3.1010.

In May 2016, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in Providence.  During the hearing the appellant's representative requested additional time to submit evidence; and an additional 60 days was granted.  

After the hearing, the appellant submitted additional private medical evidence in July 2016.  Waiver of RO consideration of the additional evidence is presumed given the July 2014 date of the substantive appeal.  See 38 U.S.C.A. § 7105(e)(1).

The decision below addresses the reopening of the claims of service connection and the TDIU claim.  The reopened claims are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  In a rating decision dated in September 2008, the RO denied, in pertinent part, the Veteran's claims of service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer.  The Veteran did not appeal that decision.

2.  Evidence received since the RO's September 2008 denial of service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer is new and material evidence. 

3.  The TDIU claim is a downstream rating issue and the Veteran is not presently service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of service connection for atrial fibrillation, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the previously denied claim of service connection for colon cancer, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the previously denied claim of service connection for colon resection, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening the previously denied claim of service connection for head and neck cancer, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for reopening the previously denied claim of service connection for neurological damage, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for reopening the previously denied claim of service connection for peripheral vascular disease, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The criteria for reopening the previously denied claim of service connection for prostate cancer, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The Board does not have jurisdiction to adjudicate the merits of the TDIU issue at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Previously Denied Claims

In a rating decision dated in September 2008, the RO, in part, denied service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer on the grounds that there was no record of these disorders during service, and no military record of any Agent Orange or radiation exposure.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

In August 2011, the Veteran submitted a claim to reopen service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer; which was denied by the RO in August 2012 on the grounds of no new and material evidence.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the April 2008 rating decision consisted of the Veteran's service treatment records; some service personnel records; and the Veteran's DD-214, which shows a military occupational specialty of "MSL UNIT COMD." 

Evidence received since the April 2008 rating decision includes the Veteran's testimony during a March 2013 RO hearing that he lived and worked in close proximity to nuclear bombs at the military installations in Edgemont, Pennsylvania, and Pedricktown, New Jersey from March 1968 to March 1970.  See Transcript, pp. 4-5, and 24.   At the May 2016 Board hearing, the appellant reiterated that the Veteran told her that he served in these locations.

This evidence is new since it was not of record at the time of the April 2008 denial, and, assuming its credibility, it is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for cancer and, perhaps in turn, service connection for atrial fibrillation, peripheral vascular disease and neurological damage/medication induced Parkinson's.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

New and material evidence having been presented, the claims of service connection for atrial fibrillation, colon cancer, colon resection, head and neck cancer, neurological damage, peripheral vascular disease, and prostate cancer are reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).

TDIU Claim

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2015).

The RO denied the claim as the Veteran was not service connected for any disabilities during his lifetime.  This is true that service connection is not presently in effect for any disability and the claim, if freestanding, could be denied as a matter of law on that account.

Based on caselaw, however, the Board finds that it lacks jurisdiction to review the denial of entitlement to a TDIU as the claim is legally insufficient.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that a "claim" for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities. . ."  Rice v. Shinseki, 22 Vet. App. 447, 454(2009).  "In order to be entitled to [a TDIU], the veteran must have already been found to have a disability that is service connected. . ."  Id. at 452.  Moreover, "[a] TDIU rating is not a basis for an award of service connection. Rather, it is merely an alternative way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule."  Id. at 453(quoting Norris v. West, 12 Vet. App. 413, 420-21(1999)).  In summary, the Court succinctly stated that "there is no freestanding claim for TDIU."  Id. at 451.

Accordingly, the present appeal cannot concern the logically down-stream issue of TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Disagreements with ratings and effective dates, including a TDIU, are down-stream elements and it is not legally sufficient to file "claims" for these elements when the up-stream issue of service connection has yet to be granted.  Therefore, in cases when a TDIU "claim" is filed and a veteran has no service-connected disabilities, the claim should be dismissed for lack of jurisdiction to a legally insufficient claim. See 38 U.S.C.A. § 7105 (d)(5).

To the extent the appellant contends that a TDIU is warranted based on the impairment level of the disabilities that are being remanded, the present TDIU claim is not intertwined with those service connection claims as TDIU is a down-stream matter after service connection is granted. The appellant will have an opportunity to seek a TDIU in the future if service connection is granted for the disabilities.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection atrial fibrillation is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for colon cancer is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for colon resection is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for head and neck cancer is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for neurological damage is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for peripheral vascular disease is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for prostate cancer is reopened; to this limited extent, the appeal is granted.

The appeal of the issue of entitlement to a TDIU is dismissed.


REMAND

Having reopened the claims of service connection based on new and material evidence, the Board has jurisdiction to review the underlying claims de novo, based on the whole record.  On review of the record the Board finds that additional development and consideration is necessary.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (providing that absent a waiver, the Board is required to remand reopened issues of service connection for initial consideration by the RO on the merits).   

In a letter dated August 7, 2012, the United States Army Aviation And Missile Command's Army Dosimetry Center advised that it was "unable to locate any records for [the Veteran]," and based primarily on that response, the RO denied the claims.  However, military records show that the Veteran was a Nike HERC "Missile Unit Commander" with Army Headquarters Battery 3d Battalion, (HERC) 43d Artillery at military installations in Edgemont, Pennsylvania, and Pedricktown, New Jersey ARADCOM, from March 1968 to March 1970; and during his 2013 RO hearing the Veteran testified that his duties brought him in close proximity to these nuclear missiles.  The Veteran's testimony is consistent with his military performance review records.  In accordance with 38 C.F.R. § 3.311(a)(1), a dose estimate is warranted.

Additionally, in its June 2014 statement of the case the RO noted that the evidence included a June 2014 response from the Department of Defense Armed Forces Pest Management Board regarding the Veteran's stateside exposure to tactical herbicides/Agent Orange.  This document must be associated with the claims file.  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the June 2014 response from the Department of Defense Armed Forces Pest Management Board with the claims file.

2.  Submit this case to the Under Secretary for Health for a dose estimate.  Associate the ensuing dose estimate with the claims file and follow any remaining procedures under 38 C.F.R. § 3.311.

3.  After completion of the above and any other development as may become indicated, re-adjudicate all of the reopened service connection claims.  All evidence associated with the claims file since the June 2014 statement of the case must be considered.  If any benefit remains denied, provide the appellant and her representative a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


